United States District Court
DISTRICT OF NEW HAMPSHIRE

United States of America
Vv.

Ian Freeman

CASE NUMBER: 1:21-cr-00041-JL-01
WAIVER OF SPEEDY TRIAL

I, IAN FREEMAN, states as follows:

1. I am a Defendant in the above-captioned matter.
2. I am aware that the United States of America has filed an Assented to Motion to

Continue Trial.

3. I hereby waive my right to a speedy trial as it relates to the granting of this

, Assented to Motion to Continue. J Sell

 

Signature
Tan Freeman
Print Name

 

APTY ‘ Defendant Signature

 

Mark L. Sisti, Esq.
Name
387 Dover Road
Address
Chichester. NH _ 03258
City State Zip Code
(603) 224-4220
Phone Number
Case 1:21-cr-00041-JL Document 87 Filed 06/15/21 Page 2 of 2

CERTIFICATION

Thereby certify that a copy of this appearance was forwarded to Assistant United States
Attomeys Georgiana MacDonald, Seth Aframe, and John Kennedy, /electronically through EFC

 

 

 

 

on “Sai.
a
AS 32\
Date Signature WH
Mark L. Sisti
Print Name
